VOYAGEUR MUTUAL FUNDS III Delaware Select Growth Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated February 28, 2014 The following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Fund under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Title with JSP Start date on the Fund Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer May 2005 Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst May 2005 Kenneth F. Broad, CFA Portfolio Manager, Equity Analyst May 2005 Patrick G. Fortier, CFA Portfolio Manager, Equity Analyst May 2005 Gregory M. Heywood, CFA Portfolio Manager, Equity Analyst May 2005 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst May 2005 Christopher M. Ericksen, CFA Portfolio Manager, Equity Analyst July 2007 Ian D. Ferry Portfolio Manager, Equity Analyst January 2013 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated May 5, 2014.
